Exhibit 10.1
July 24, 2009
Lorna Heynike
Dear Lorna:
Congratulations on your new position as Senior Vice President, Marketing,
effective immediately reporting to Leslie Stretch, President and Chief Executive
Officer.
Your starting salary will be $210,000.00 per year, which equals $17,500 per
month, subject to periodic review. In addition, you will be eligible to
participate in an annual executive incentive compensation plan of 55% of your
base salary which may be over or under achieved based upon Company performance
and your ability to meet your objectives under the plan. As a further incentive,
we will recommend to the Board of Directors (or an applicable Subcommittee) that
you be granted an non-qualified option to purchase 100,000 shares of Callidus
Software Inc. common stock subject to the terms and conditions of the Company’s
stock plan, and the Company’s policies and procedures. Such Option shall be
granted effective as of the last business day of the month in which you commence
your employment with the Company (“Grant Date”) and shall vest over a period of
four (4) years with 25% of the shares vesting one (1) year after the Grant Date
and the remaining 75% of the shares vesting in equal monthly installments
thereafter over the remaining three (3) years, subject to your continued
employment with the Company. In addition, we will recommend to the Board of
Directors that you be awarded 20,000 shares of restricted stock units, subject
to the terms and conditions of the Company’s stock plan and the Company’s
policies and procedures. Such RSU shall be awarded effective on the last
business day of July (the “Award Date”) and such RSU shall vest over a period of
three (3) years with 33.33% of the shares vesting one (1) year after the Award
Date and the remaining 66.67% of the shares vesting in standard quarterly
installments over the remaining two (2) years thereafter subject to your
continued employment with the Company.
As a new member of executive management, we will also recommend to the Board
that you be classified as a Section 16 officer of Callidus, and that you should
therefore be granted benefits in connection with a corporate change of control
and indemnification in the case of litigation. Copies of our Board approved
Change of Control Agreement and Indemnification Agreement are included for your
review and execution. You will need to execute and return these agreements to me
for them to become effective.
As a regular, full-time employee, you are eligible to participate in Callidus’
benefits programs, including medical, vision, and dental insurance, and 401(k)
and ESPP plans, as set forth in our Callidus Benefits Guidebook. Our standard
policy requires that you have a reasonably clean driving record and credit
history and that we successfully complete a background check. This offer is also
contingent upon your completing and executing an Employment, Confidential
Information and Invention Assignment Agreement (“Invention Agreement”).
The Company is an “at will” employer, which means that the employment
relationship may be terminated at any time by either the Company or by you, with
or without notice and with or without cause.

 



--------------------------------------------------------------------------------



 



Offer Letter — Senior Vice President Marketing
Page 2
By signing below, you acknowledge that your employment at Callidus is for an
unspecified duration, and neither this letter, nor your acceptance thereof,
constitutes a contract of employment. Should you be involuntarily terminated
other than for cause at any time, you shall receive a 7- month base pay
severance payment (lump sum) and payment of your applicable COBRA for 7 months,
in return for signing a full release of rights.
Upon separation from the Company for any reason, you also agree to return to the
Company any equipment that has been provided to you or reimburse the Company the
cost for such equipment. The Company reserves the right to deduct such costs
from any final payments made to you in accordance with state and federal laws.
For purposes of federal immigration law, you will be required to provide to
Callidus documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
business days of your date of hire with Callidus, or our employment relationship
with you may be terminated for cause. The Company’s standard policy also
requires that you participate in our direct deposit payroll program.
Congratulations on your new position at Callidus and welcome to the Executive
Team!
Sincerely,

              /s/ Leslie Stretch     Leslie Stretch    President and Chief
Executive Officer
Callidus Software Inc.     

I accept the terms of this letter and agree to keep the terms of this letter
confidential.

     
/s/ Lorna Heynike
  July 25, 2009
 
   
Signature of Lorna Heynike
  Date

 